Title: Thomas Jefferson to Mathew Carey, 6 October 1818
From: Jefferson, Thomas
To: Carey, Mathew


          
            
              Dear Sir
              Monticello
Oct. 6. 18.
            
            Your letter of Sep. 21. reached me on the 28. and the book which is the subject of it had come to hand by the preceding mail. both found me recovering from a long indisposition, and not yet able to set up to write, but in pain. the reading a 4to volume of close print is an undertaking which my ordinary occupations and habits of life would not permit me to encounter: nor under any circumstances could I arrogate to myself the office of directing or anticipating the public judgment as to the publications worthy of their attention. letters of mine, unwarily written, have been sometimes used by editors with that view, but not with my consent, but in one or two particular cases. if the vol. of Baines’s book be you sent me be your only copy, I will return it to you. if you have another, I would willingly keep it, and be glad to recieve the 2d when it comes out.
            
            I shall be glad if you can send me by mail the 2. books under-mentioned, and would rather recieve them unbound. I see them advertised by Wells & Lilly of Boston. I salute you with sincere esteem and respect.
            
              Th: Jefferson
            
          
          
            Griesbach’s Greek testament. the 8vo and full edition.
            The New testament in an improved version on the basis of Newcome’s translation
          
        